OPINION — AG — ** COUNTY TREASURER — GENERAL REVENUE FUND — INVESTMENTS — BRIDGE BONDS ** (1) AD VALOREM TAX REVENUES COLLECTED TO RETIRE COUNTY BRIDGE BONDS WHEN DEPOSITED WITH THE COUNTY TREASURER 'MAY' BE INVESTED AND EARN INTEREST UNDER 62 Ohio St. 348.1 [62-348.1] . THEREAFTER, WHEN AUTHORIZED BY THE COUNTY COMMISSIONERS, THE COUNTY TREASURER MAY ALLOCATE THIS INVESTMENT INCOME INTO EITHER THE COUNTY'S GENERAL REVENUE FUND OR THE SINKING FUND USED TO RETIRE THE COUNTY BRIDGE BONDS. (2) HOWEVER, INCOME PRODUCED FROM INVESTMENTS OF COUNTY FUNDS MAY NOT BE INCLUDED IN THE ESTIMATE OF PROBABLE INCOME, AS THAT INCOME WOULD NOT BE FROM A RECURRENT SOURCE OF REVENUE UNDER 68 Ohio St. 2484 [68-2484] (PUBLIC FINANCE, INVESTMENT, PROCEEDS, ASSESSMENTS, INVESTMENT INCOME) CITE: 19 Ohio St. 786 [19-786], 62 Ohio St. 348.1 [62-348.1], 68 Ohio St. 286.1 [68-286.1] 68 Ohio St. 2484 [68-2484],  69 Ohio St. 604 [69-604] [69-604] (GUY L. HURST) ** WITHDRAWN  BY 93-032 (1994) AS IT IS INCONSISTENT **